Case 1:17-cv-02032-APM Document 39-1 Filed 01/31/20 Page 1 of 6




                    EXHIBIT 2
            Case 1:17-cv-02032-APM Document 39-1 Filed 01/31/20 Page 2 of 6



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                                     )
COMPETITIVE ENTERPRISE                               )
INSTITUTE,                                           )
                                                     )
           Plaintiff,                                )
                                                     )
           v.                                        )       Civ. A Nos.: 17-2032 (APM)
                                                     )                    17-2438 (APM)
U.S. DEPT. OF STATE, et al.,                         )
                                                     )
           Defendants.                               )
___________                                          )

                          SECOND DECLARATION OF ERIC F. STEIN

           Pursuant to 28 U.S,C. § 1746, I, Eric F. Stein, declare and state as follows:

           1.      I am the Director of the Office of Information Programs and Services ("IPS ") of

the United States Department of State (the "Department" or "State") and have served in this

capacity since January 22, 2017. Previously, I served as the Acting Director since October 16,

2016, and as the Acting Co-Director since March 21, 2016.

           2.      I am the Department official immediately responsible for responding to requests

for records under the Freedom oflnformation Act (the "FOIA"), 5 U.S.C. § 552, the Privacy Act

of 1974, 5 U.S.C. § 552a, and other records access provisions. I make the following statements

based upon my personal knowledge, which in tum is based upon information furnished to me in

the course of my official duties, including information from the Department's Office of the Legal

Adviser. I am familiar with the efforts of Department personnel to process the subject request,

and I am in charge of coordinating the agency's search and recovery efforts with respect to that

request.




                                                    1
            Case 1:17-cv-02032-APM Document 39-1 Filed 01/31/20 Page 3 of 6



        3.       I previously filed a declaration dated November 21, 2019, in which I explained

the Department's administrative processing of the FOIA request at issue in this litigation and the

FOIA exemptions applied to the document that currently forms the basis of Plaintiffs challenge.

This declaration will describe events in another lawsuit that were referenced in the Plaintiffs

opposition to the Department's cross-motion for summary judgment and clarify facts relevant to

the exemption from release of the document in question.

        4.       On November 3, 2019, Plaintiffs Counsel Christopher Horner filed a lawsuit

under the FOIA on behalf of the organization Energy Policy Advocates seeking the production of

a variety of records related to prior "Circular 175 requests" including a request pertaining

specifically to the Paris Agreement. 1 See Energy Policy Advocates v. State, 19cv3307 Dkt No 1.

        5.      The Complaint alleged that Energy Policy Advocates had "come into possession

of a document purporting to be the Paris Circular 175 memorandum of law ... that is responsive

to Plaintiffs request." Id.

        6.      A press statement accompanying the filing of that lawsuit provided a link to a

document alleged to be a leaked copy of the memorandum of law, hosted on the website of the

related entity "Climate Litigation Watch," which, according to its website, is also led by

Christopher Horner. 2 That document appears to have been posted to the organization's website

on either November 3rct or 4th, 2019.


        1
          As is further described in the November 21, 2020 Stein Declaration, Dkt No. 32, Ex 3,
the term "Circular 175" refers to the procedure through which the Secretary of State or other
officials with delegated authorities authorize the negotiation and conclusion of international
agreements by the United States.
       2
       See htt ps://climatelitieationwatch.org/staff/ (listing only Christopher Horner as a
member of the organization's staff) (Last accessed January 29, 2020).

                                                 2
                                                Competitive Enterprise Institute v. US. Dep 't ofState, et al.
                                                                                              1: l 7-cv-02032
                                                                                          Stein Declaration
           Case 1:17-cv-02032-APM Document 39-1 Filed 01/31/20 Page 4 of 6



          7.    At the time the Department filed its cross-motion for partial summary judgment in

this case, neither I nor any attorney in the Office of the Legal Adviser was aware that there was

an allegation of a purportedly leaked copy of the memorandum of law.

          8.    The State Department does not confirm or deny the authenticity of this

purportedly leaked document, as the content of the authentic memorandum of law is subject to

the deliberative process and attorney-client privileges.

          9.    The State Department has not authorized the release of the authentic

memorandum or waived the Department's privileges over its content. That memorandum was

authorized to be shared with staff of the State Department and other Executive Branch

components with a need to reference the information contained in it as part of their job duties,

such as in connection with the deliberative process concerning whether to sign and/or accept the

agreement. The personnel who were given access to the document for these legitimate purposes

were not authorized to distribute it for other purposes or to individuals outside the Executive

Branch.

          10.   As noted in my previous Declaration, within the Department, only the Secretary

or his or her designee would have the authority to make the determination to proceed with an

agreement as an international agreement other than a treaty (often referred to as an "executive

agreement").

       11.      In this case, the authentic legal memorandum was attached to an "action

memorandum" seeking decisions from the Secretary of State on whether to "sign and join the

Paris Agreement." As indicated in my previous Declaration, the underlying action memorandum

came from the Special Envoy for Climate Change. The role of the Office of the Legal Adviser

was to provide advice to the decision maker-related to the recommendation put forward by the
                                                 3
                                                Competitive Enterprise Institute v. US. Dep 't of State, et al.
                                                                                                1: 17-cv-02032
                                                                                             Stein Declaration
           Case 1:17-cv-02032-APM Document 39-1 Filed 01/31/20 Page 5 of 6



Special Envoy. The Legal Adviser was neither the decision maker nor the official making the

specific policy recommendation, but was providing legal advice to inform the deliberative

process.

        12.      Through the action memorandum, the Secretary was being asked to make two

separate decisions related to the conclusion of the Paris Agreement. First, the decision to "sign"

the agreement, and second, the decision to 'join" the agreement as an executive agreement and

deposit an instrument expressing the United States consent to be bound by it.

        13.      Pursuant to the terms of the Paris Agreement, signature of the agreement by a

state's official is not, by itself, sufficient to express the state's consent to be bound by the

agreement. Rather, to join the agreement a state must deposit an "instrument ofratification,

acceptance, approval or accession," with the United Nations, which serves as the depositary for

the agreement.

        14.      Thus, the action memo's request that the Secretary authorize "join[ing]" the

agreement through the deposit of a specific instrument without seeking the Senate's advice and

consent required the Secretary to decide whether to authorize entering into the agreement as an

executive agreement rather than as a treaty as a matter of U.S. law.

        15.      While the Secretary had the authority to make this decision, in the case of the

Paris Agreement, the United States instrument of acceptance of the agreement was ultimately

signed and deposited by President Obama, reflecting that the President made the ultimate

decision on behalf of the United States to enter into the agreement as an executive agreement.

                                                 ***
       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.
                                                   4
                                                  Competitive Enterprise Institute v. US. Dep 't of State, et al.
                                                                                                1: l 7-cv-02032
                                                                                            Stein Declaration
Case 1:17-cv-02032-APM Document 39-1 Filed 01/31/20 Page 6 of 6




      Executed this   5/Jf- day of January 2020, Washington, D.C.


                               Eric F. Stein




                                    5
                                   Competitive Enterprise Institute v. US. Dep 't of State, et al.
                                                                                   1: 17-cv-02032
                                                                                Stein Declaration
